DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 16/493,936, Shape Maintaining Tool, filed on September 13, 2019.
Drawings
The drawings were received on January 6, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 9, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,635,886 to Santucci et al., hereinafter, Santucci, in view of U.S. Patent No. 6,109,569 to Sakaida. Santucci discloses a shape maintaining tool (10) for maintaining a shape of a plate-shaped metal wire (14) when the metal wire is routed, the shape maintaining tool comprising: a first member (16) having a first holding portion (18) for holding a first portion of the metal wire; and wherein the first member has a first fixing portion (44) that is to be fixed to a fixing target of a vehicle.
Santucci discloses the claimed invention except for the limitations of a first projection portion, a first coupling portion that is fixed to the first projection portion, a second member for holding a second portion of the metal wire and having a second projection portion, a second coupling portion, and a second fixing portion.

Sakaida teaches a tool for maintaining a cylindrical member (9), having a first member (1) having a first holding portion (3), having a first coupling portion (7) that is fixed to the first holding portion, a first projection portion (see figure below) fixed to a distal end of the first holding portion, a second member (1) having a second holding portion (3), a second projection portion (see figure below) fixed to a distal end of the second holding portion, a second coupling portion (6) that is fixed to the second holding portion, wherein the first coupling portion and the second coupling portion are coupled so as to be capable of rotating about at least a width direction of the cylindrical member, wherein the first coupling portion is a ball-shaped supported portion, the second coupling portion is a concave support portion and has an inner space that can house the first coupling portion, and the first coupling portion and the second coupling portion are coupled so as to be capable of rotating about three orthogonal axes, and wherein the second member has a second fixing portion that is to be fixed to a fixing target of a vehicle.


    PNG
    media_image1.png
    935
    1552
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool in Santucci to have included a plurality of members connected via coupling portions as taught by Sakaida for the purpose of providing a series of members for supporting a flat wire over substantial length of a supporting surface.
Claims 3, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santucci in view of Sakaida in further view of U.S. Patent No. 7,185,770 to Roten. Santucci in view of Sakaida discloses the claimed invention except for the limitation of wherein the first coupling portion is a circular column-shaped supported portion, the second coupling portion is a cylindrical support portion and has an inner space that can house the first coupling portion, and the first coupling portion and the second coupling portion are coupled so as to be capable of rotating about a central axis of the first coupling portion and the second coupling portion.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second coupling portions in Santucci in view of Sakaida to have included a cylindrical support portion and a circular column-shaped supported portion as taught by Roten for the purpose of providing an alternative, mechanically equivalent means for coupling a first member and a second member of a tool to form a series of members for supporting a wire.
Allowable Subject Matter
Claims 4, 7, 8, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            March 15, 2022